Citation Nr: 1529890	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional educational assistance under Chapter 1606.

(The matter of the Veteran's claims for service connection for bilateral pes planus and juvenile myoclonic epilepsy will be decided in separate Board decisions.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had Reserve service from October 1989 to October 1997, with verified active duty for training (ADUTRA) from May 14 to July 13, 1990, and from May 15 to July 4, 1991, and active duty from June 12 to August 16, 2001.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the Veteran's claim was transferred to the VA RO in St. Louis, Missouri, where education claims are primarily processed.

In a September 2012 decision, the Board denied entitlement to additional educational assistance under Chapters 30, 33, and 1607.  At that time, it remanded the matter of entitlement to additional educational assistance under Chapter 1606 to the Agency of Original Jurisdiction (AOJ) in Washington, D.C., for further development.

In February 2014, the Board remanded the Veteran's claim for additional educational assistance under Chapter 1606 to the AOJ for further development.

In November 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board noted that the Veteran's claim for additional educational assistance under Chapter 1606 was remanded to the AOJ in September 2012 to obtain a determination of her eligibility for Chapter 1606 benefits from the Department of Defense (DoD).  Such a determination is required.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a).  No determination from the Armed Forces regarding eligibility for Chapter 1606 benefits was obtained in September 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2014, the Board again directed the AOJ to request a determination of the Veteran's eligibility for Chapter 1606 education benefits from the Armed Forces.  There is no indication that this was done, contrary to the Board's directive.  Stegall.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request a determination of the Veteran's eligibility for Chapter 1606 education benefits from the Armed Forces.

2. If the benefit sought on appeal is not granted, issue a supplemental statement of the case, before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




